Luke, J.
1. An indictment for murder is sufficient, and not subject to demurrer upon the ground that it “wholly omits to disclose the death of the alleged injured person, in that such death was caused or brought about by the alleged ^ct of the defendant,” here the indictment charges that the defendant did “with force and arms wrongfully, unlawfully and with malice aforethought, kill and murder one Jeff Peoples, a human being in the peace of the State then and there being, by then and there striking the said Jeff Peoples with a certain heavy brick and rock and thereby inflicting upon the said Jeff Peoples a mortal wound,” etc.
2. The trial judge did not abuse the discretion with which he is by law charged, in allowing State to reopen the ease and introduce other testimony after the defendant closed his evidence.
3. It was not error, under the evidence in this ease, for the court to charge upon the law of voluntary manslaughter. The evidence authorized the verdict, which has the approval of the court, and for no error assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.